t c memo united_states tax_court estate of marie j jensen deceased virginia e maurer executrix petitioner v commissioner of internal revenue respondent docket no filed date jack mitnick and mindy k smolevitz for petitioner michelle l maniscalco for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in the federal estate_tax of the estate of marie j jensen decedent the issue for decision is the amount of the discount for built-in long-term_capital_gains tax ltcg tax that is allowable in computing the fair_market_value of the estate’s interest in wa-klo inc wa-klo the parties agree that wa-klo’s net asset value is dollar_figure before reductions for lack of marketability and built-in ltcg tax discounts the estimated federal built-in ltcg tax_liability is dollar_figure and the estate is entitled to a 5-percent reduction for lack of marketability discount unless otherwise indicated all section references are to the internal_revenue_code code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and the attached exhibits decedent was a resident of new york when she died on date when the petition was filed virginia e maurer executrix resided in new york in date decedent created the marie j jensen revocable_trust a revocable_trust the trust and appointed herself trustee as of decedent’s death the corpus of the trust the parties stipulated pursuant to rule that wa-klo’s net asset value was dollar_figure respondent’s expert klaris thomson schroeder inc kts discovered that the estate’s expert margolin winer evens llp mwe overstated wa-klo’s net asset value by dollar_figure the parties on brief agree that dollar_figure is the correct value which we accept included shares of common_stock in wa-klo a closely_held_c_corporation incorporated in under new hampshire law as of the date of decedent’s death wa-klo’s principal asset was a 94-acre waterfront parcel of real_estate that extended across the city lines of jaffrey and dublin new hampshire the improvements to the real_estate include state-of-the-art facilities such as playing fields an indoor gymnasium a horse stable a dining hall cottages and bunkhouses wa-klo operates a summer camp for girls camp wa-klo on the real_estate the estate hired mwe see supra note to value the estate’s 82-percent interest in wa-klo as of the date of decedent’s death mwe used the adjusted book_value method3 and attributed to wa-klo a net asset value of dollar_figure before the shares of wa-klo were held as follows the trust--164 shares 82-percent interest ina fletcher--18 shares 9-percent interest and kathleen cocoman--18 shares 9-percent interest generally three kinds of valuation methods are used to determine the fair_market_value fmv of stock in a closely_held_corporation the market method the income_method and the cost method see estate of noble v commissioner tcmemo_2005_2 estate of borgatello v commissioner tcmemo_2000_264 the adjusted book_value method is a variation of the cost method that restates the assets and liabilities of a company to their fmv as of the valuation_date and reduces the restated fmv of the assets by the restated value of the liabilities in order to determine the company’s net_worth see julian v julian no 1892-vcp slip op pincite ndollar_figure del ch date shooltz v shooltz s e 2d va ct app discounts for lack of marketability and built-in ltcg tax mwe estimated a built-in ltcg tax of dollar_figure mwe subtracted the dollar_figure built-in ltcg tax from the dollar_figure net asset value and calculated a dollar_figure after-tax net asset value for wa-klo mwe based its valuation on the following assets book_value restated value cash salary advances federal prepaid tax state prepaid tax real_estate buildings and other depreciable assets big_number total big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number liabilities payroll tax payable accrued liabilities total dollar_figure -0- big_number dollar_figure big_number big_number equity dollar_figure restated fmv of the real_estate and dollar_figure dollar_figure improvements based on appraisal by whitney associates dollar_figure estimated salvage_value of equipment dollar_figure mwe math error see supra note mwe relied on whitney associates’ appraisal of the real_estate and its improvements whitney associates is a residential and commercial real_estate appraiser the estate hired whitney associates to appraise the real_estate and its improvements whitney associates employed a cost method and a market method under the cost method it calculated a value of dollar_figure under the market method it calculated a value of dollar_figure million whitney associates reconciled the two values on the basis of a number of factors and calculated a final value of dollar_figure whitney associates did not use an income_method because it concluded that it was unreliable and not an applicable method for the purpose of the appraisal dollar_figure fmv real_estate - dollar_figure estimated_tax basis x tax_rate dollar_figure tax increase for income over dollar_figure the estate on brief now asserts that it is entitled to a discount of dollar_figure for state and federal tax of which dollar_figure was attributable to the estate’s 82-percent interest before discount for lack of marketability mwe concluded that a dollar-for-dollar discount for the built-in ltcg tax was appropriate because the adjusted book_value method is based on the inherent assumption that the assets will be liquidated which automatically gives rise to a tax_liability predicated upon the built-in capital_gains that result from appreciation in the assets this was clearly recognized in the decision of the united_states court_of_appeals for the fifth circuit in the case of the estate of dunn v commissioner which allowed a 34-percent discount citation omitted mwe did not use any income methods to value the estate’s interest in wa-klo because it concluded that wa-klo did not generate substantial cashflows from its operation of camp wa-klo the best use of wa-klo could be derived from a sale of its assets because its operating performance declined in fiscal years and and because the profitability benchmark for summer camps with revenues below dollar_figure million was only percent wa-klo’s value was driven by the appreciated value of its assets and the estate’s 82-percent interest in wa-klo was a controlling_interest mwe did not use any market methods to value the estate’s percent interest in wa-klo because it concluded that wa-klo owned a specific asset appreciated real_estate that had a specific appraised value and the market method was incorporated into whitney associates’ appraisal of the real_estate as of the date of decedent’s death neither a sale or liquidation of wa-klo nor a sale of its assets was imminent or planned there is no evidence in the record of any arm’s-length sale of wa-klo’s common_stock near the date of decedent’s death the executrix filed a form_706 united_states estate and generation-skipping_transfer_tax return the executrix initially reported a value of dollar_figure for the estate’s percent interest in wa-klo after discounts for lack of marketability and built-in ltcg tax based on mwe’s appraisal the executrix filed an amended form_706 and reduced the value of the estate’s interest in wa-klo to dollar_figure reporting a total taxable_estate of dollar_figure and a federal estate_tax liability of dollar_figure respondent examined the amended form_706 and determined a value of dollar_figure for the estate’s interest in wa-klo after a discount for lack of marketability of percent and a discount of dollar_figure for built-in ltcg tax he determined the estate_tax deficiency of dollar_figure and sent the executrix a notice_of_deficiency there is no evidence in the record as to how respondent determined the dollar_figure discount for built-in ltcg tax respondent’s expert kts like the estate’s expert used a cost method to value the estate’s interest in wa-klo using the financial statements prepared by mwe kts also calculated wa- klo’s net asset value at dollar_figure before discounts for lack of marketability and built-in ltcg tax kts then analyzed data for other investments that have exposure to built-in capital_gains to determine the discount for the built-in ltcg tax specifically kts undertook to measure the amount by which the built-in ltcg tax exposure of each of six closed-end funds7 depressed the value of the closed-end funds in relation to their net asset values as shown in the table infra note kts found that the built-in capital_gains exposure for those six closed-end funds ranged from to percent kts also found that two of the closed-end funds with high built-in capital_gains exposure royce value trust and gabelli equity_trust were selling at a premium to net asset value while the closed-end fund with the least built-in capital_gains exposure tri-continental corp was selling at the highest discount from net asset value on the basis of those findings kts concluded that it was unable to find a direct correlation at least up to a closed-end fund is a type of investment_company with the following characteristics not continuously offered secondary market pricing not redeemable trading during the day and greater illiquidity see moriarty mcneily closed-end mutual funds reg fin pl sec_3 date percent of net asset value between higher exposure to built-in capital_gains_tax and discounts from net asset value among the six closed-end funds that it examined kts also compared closed-end funds that primarily hold real_estate investments with those that hold non-real-estate financial securities as shown in the table infra note kts found as between those two categories of funds that the discounts from net asset value were generally larger for closed-end funds that primarily held real_estate investments kts’ analysis was based on the following six closed-end funds fund net asset value stock price percent difference percent unrealized investment appreciation dollar_figure dollar_figure adams express gabelli equity_trust general american investors dollar_figure liberty all-star equities royce value trust tri- continental corp dollar_figure dollar_figure dollar_figure dollar_figure -dollar_figure dollar_figure dollar_figure dollar_figure -dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -dollar_figure kts calculated the following range of values continued kts divided the dollar_figure value of wa-klo’s real_estate and its improvements net of basis by wa-klo’s dollar_figure net asset value and concluded that percent of that net asset value was subject_to tax at the corporate and shareholder levels kts concluded that with a built-in capital_gain equal to percent of wa-klo’s net asset value a discount would be considered by a prudent willing buyer kts opined that since it could not find from its examination of the closed-end funds listed supra note any direct correlation between exposure to built-in capital_gains_tax and discounts from net asset value at levels of exposure of percent or less kts could not conclude that any consideration should be given for wa-klo’s built-in ltcg tax exposure up to percent of its net asset value but kts opined that full consideration ie a dollar-for-dollar discount should be given for wa-klo’s built-in ltcg tax exposure above percent kts found that the portion of wa-klo’s exposure to built-in ltcg tax in excess of percent of net asset value wa sec_24 continued percent discount from net asset value equity funds specialized funds holding real specialized equity estate minimum mean median maximum fund count -16 -16 -6 -14 -8 -15 -10 percent - kts multiplied percent by wa-klo’s dollar_figure net asset value for a total of dollar_figure kts applied a combined state and federal tax_rate of percent and calculated a combined tax_liability of dollar_figure x dollar_figure which it concluded was percent of wa-klo’s dollar_figure net asset value dollar_figure dollar_figure kts concluded that the estate was entitled to a discount of percent ie dollar_figure about percent of the built-in ltcg tax kts reasoned that a 10-percent discount was supported by the fact that the difference in the mean or average discount between closed-end funds with investments in real_estate and those with investments in marketable_securities was percent - or percent rounded see supra note kts also opined in its report that generally there are methods to avoid paying the built-in ltcg tax by engaging in a sec_1031 like-kind_exchange or by converting a c_corporation to an s_corporation it also acknowledged that there are certain limits to avoidance for example a like-kind_exchange limits the properties which may be acquired to those whose owner also wished to make an exchange and conversion to s_corporation status requires a 10-year holding_period before the potential tax_liability would be eliminated kts did not however discuss in its report whether a like-kind_exchange or conversion to s_corporation status was a viable method for a hypothetical purchaser of the estate’s wa-klo stock at trial kts discovered that the adjusted balance_sheet prepared by mwe incorrectly listed the restated value for the land buildings and salvage_value of the equipment as dollar_figure whereas the correct value was dollar_figure see supra note accordingly kts opined that wa-klo’s correct net asset value was dollar_figure and calculated a revised discount of percent for the built-in ltcg tax ie dollar_figure about percent of the built-in ltcg tax respondent on brief asserts the correct discount for the built-in ltcg tax attributable to the estate’s 82-percent interest in wa-klo is about dollar_figure dollar_figure x i burden_of_proof opinion as a general_rule a notice_of_deficiency is entitled to a presumption of correctness and the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 sec_7491 however provides that if a taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner shall bear the burden_of_proof with respect to factual issues10 relating to the taxpayer’s liability for a tax imposed under subtitle a or b of the code our conclusions are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 124_tc_95 ii fmv of the estate’s 82-percent interest in wa-klo a general principles property includable in the value of a decedent’s gross_estate is to be valued as of the date of the decedent’s death sec_2031 for purposes of the estate_tax property value is determined by finding the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_20_2031-1 estate_tax regs the willing buyer and willing seller are hypothetical persons 94_tc_193 citing 658_f2d_999 5th cir the hypothetical buyer and seller are presumed to be dedicated to valuation is a factual determination and the trier of fact must weigh all relevant evidence and draw appropriate inferences estate of deputy v commissioner tcmemo_2003_176 achieving the maximum economic advantage id citing 706_f2d_1424 7th cir b expert opinions generally each party relies on an expert opinion to determine the discount for built-in ltcg tax that the estate is entitled to in deciding valuation cases courts often look to the opinions of expert witnesses we evaluate expert opinions in the light of all the evidence in the record and we are not bound by the opinion of any expert witness 304_us_282 115_tc_376 affd 283_f3d_1258 11th cir the persuasiveness of an expert’s opinion depends largely upon the disclosed facts on which it is based 110_tc_530 we may reject in whole or in part any expert opinion see id because valuation necessarily involves an approximation the figure at which we arrive need not be directly traceable to specific testimony or a specific expert opinion if it is within the range of values that may be properly derived from consideration of all the evidence estate of true v commissioner tcmemo_2001_167 affd 390_f3d_1210 10th cir citing 538_f2d_927 2d cir affg t c memo c the estate’s arguments the estate raises the following arguments against respondent’s valuation first the estate argues that it is entitled to a 100-percent discount ie dollar_figure or something very close thereto for the built-in ltcg tax pursuant to the court_of_appeals for the second circuit’s decision in 155_f3d_50 2d cir vacating t c memo 1997-dollar_figure second according to the estate if given the opportunity to review the discount for built-in capital_gains_tax issue again that court would consider the recent decisions in estate of 301_f3d_339 5th cir revg tcmemo_2000_12 and 507_f3d_1317 11th cir vacating tcmemo_2005_131 which allowed discounts for the built-in ltcg tax in full and might adopt the approach of those courts third the estate argues that respondent’s expert’s reliance on closed-end funds to determine the discount for the built-in ltcg tax is misplaced finally the estate argues that respondent’s reliance on alternate methods such as a sec_1031 like-kind_exchange to avoid or defer payment of the built-in ltcg tax is also under the golsen_rule we follow the law of the circuit in which the case is appealable here the second circuit see 54_tc_742 affd 445_f2d_985 10th cir misplaced naturally respondent has asserted arguments to the contrary we now turn to analyzing the parties’ contentions built-in ltcg tax generally the general_utilities_doctrine as codified in former sec_336 and sec_337 allowed the tax-free_liquidation of a corporation and thus the complete avoidance of corporate-level capital_gains see eisenberg v commissioner supra pincite before the general_utilities_doctrine was repealed in the tax_reform_act_of_1986 publaw_99_514 100_stat_2269 we consistently rejected taxpayers’ attempts to discount a corporation’s value on the basis of any inherent capital_gain tax_liability we noted that the liability could be avoided at the corporate level by employing that doctrine see eg 72_tc_1062 ndollar_figure in estate of davis v commissioner supra however we allowed a discount for the built-in ltcg tax_liability on the basis of the facts and circumstancesdollar_figure the general_utilities_doctrine originated in 296_us_200 since 110_tc_530 we have frequently applied a present-value approach based on all the facts and circumstances in subsequent valuation cases to determine the taxpayer’s discount for the built-in ltcg tax_liability see estate of litchfield v commissioner tcmemo_2009_21 estate of jelke v commissioner tcmemo_2005_131 vacated 507_f3d_1317 11th cir estate of borgatello v commissioner tcmemo_2000_264 estate of dunn v commissioner tcmemo_2000_12 revd 301_f3d_339 5th cir continued subsequently the court_of_appeals for the second circuit held that a discount for built-in capital_gains_tax was allowable see eisenberg v commissioner supra pincite citing estate of davis v commissioner supra the court reasoned that since the general_utilities_doctrine was repealed a hypothetical willing buyer would likely pay less for the shares of a corporation because of the contingent_capital gains tax_liability id it also reasoned that the contingent_liability was not too speculative to preclude a discount id the court opined where there is a relatively sizable number of potential buyers who can avoid or defer the tax the fair_market_value of the shares might well approach the pre-tax market_value of the real_estate potential buyers who could avoid or defer the tax would compete to purchase the shares albeit in a market that would include similar real_estate that was not owned by a corporation however where the number of potential buyers who can avoid or defer the tax is small the fair_market_value of the shares might be only slightly above the value of the real_estate net of taxes in any event all of these circumstances should be determined as a question of valuation emphasis added continued estate of jameson v commissioner tcmemo_1999_43 vacated 267_f3d_366 5th cir in the latter cases we have projected the tax_liability into future years in some cases allowing for appreciation of the assets and discounted the built-in ltcg tax_liability to its present_value as of the valuation_date the court_of_appeals for the second circuit however did not prescribe the method to calculate the discount id pincite n the court did not determine the amount of the discount and remanded the matter to our court as stated supra the estate asks us to embrace the dollar- for-dollar approach for valuations adopted by the court_of_appeals for the eleventh circuit in estate of jelke v commissioner supra and applied by the court_of_appeals for the fifth circuit in estate of dunn v commissioner supra and to speculate as to how the court_of_appeals for the second circuit might now rule in view of those decisions respondent on the other hand asserts that the estate’s position is inconsistent with eisenberg and citing 54_tc_742 affd 445_f2d_985 10th cir asserts that the court must follow the rule_of the second circuit we decline to speculate as to how the court_of_appeals for the second circuit may hold in the future see 608_f3d_67 1st cir and cases cited thereat affg in part and revg in part 133_tc_122 but we shall consider the parties’ positions in view of eisenberg and this court’s prior decisions use of closed-end funds to value the estate’s interest as stated supra the estate argues that kts’ calculation of a dollar_figure discount for wa-klo’s built-in ltcg tax using data collected for certain closed-end funds is erroneous under the facts of this case we agree and do not believe that the closed-end funds are comparable to the estate’s interest in wa-klo first wa-klo operates a summer day camp and its assets consist mainly of the single parcel of real_estate its related improvements and equipment see sec_2031 revrul_59_60 sec_4 h 1959_1_cb_237 stock of a closely_held_corporation should be valued by taking into consideration in addition to other factors the value of stock of publicly traded corporations engaged in the same or similar lines of business closed-end funds on the other hand typically invest in various sectors eg utilities and healthcare and in various asset classes eg securities real_estate and fixed income dollar_figure see schonfeld kerwin organization of a mutual_fund bus law dollar_figure moreover closed-end funds invest indirectly in real_estate through real_estate_investment_trusts and typically hold multiple investments in indeed the closed-end funds that kts selected invested in various business sectors including energy healthcare and utilities for information about closed-end funds generally see the closed-end fund market ici research fundamentals vol no available at http www ici org pdf fm-v19n4 pdf closed-end fund types and strategies cefconnect com available at http www cefconnect com education typesstrategiescef aspx and charles wortz kemler closed-end fund sec_101 equity research date available at http www closed-endfunds com _ docs content learn researchartic les cef101_0630 pdf time various types of real_estate such as office complexes apartment buildings and shopping centersdollar_figure second discounts from a closed-end fund’s net asset value are attributable to several factors including supply and demand manager or fund performance investor confidence or liquidity see kraakman taking discounts seriously the implications of ‘discounted’ share prices as an acquisition motive colum l rev smith a capital markets approach to mass tort bankruptcy yale l j moreover studies on the effects of unrealized capital_gains on the discounts from a closed-end fund’s net asset value are inconclusive see kraakman supra pincite smith supra pincite consequently we do not accord kts’ valuation much weight alternate methods to avoid payment of the built-in ltcg tax respondent on the basis of his expert’s report and testimony argues that the discount for wa-klo’s built-in ltcg tax is significantly less than dollar_figure or percent since there are according to respondent numerous methods by which potential buyers of the estate’s wa-klo stock could avoid or defer the tax the suggested methods can at best only defer the recognition of the built-in ltcg tax which we think a hypothetical seller for the definition of a real_estate_investment_trust see sec_856 and buyer would consider in their negotiations see estate of davis v commissioner t c pincite estate of litchfield v commissioner tcmemo_2009_21 cf 116_tc_121 the hypothetical buyer and seller of certain partnership interests would negotiate with the understanding that a sec_754 election which would eliminate any gains for the purchaser would be made and the price would not reflect a discount for built-in capital_gains moreover each method has its limitations which a hypothetical seller and buyer would also consider in their negotiationsdollar_figure eisenberg v commissioner f 3d pincite estate of jameson v commissioner tcmemo_1999_43 vacated 267_f3d_366 5th cir in short we are not convinced that any viable method for avoidance of the built-in ltcg tax exists for a hypothetical buyer of the estate’s wa-klo stock thus we do not think that for example electing s_corporation status would require the unanimous consent of wa-klo’s shareholders and the impact of sec_469 or sec_1374 might affect the decision to convert wa-klo from c to s_corporation status see 155_f3d_50 2d cir vacating tcmemo_1997_483 estate of jameson v commissioner tcmemo_1999_43 sec_1031 would require both a willing exchanger and availability of property of the same nature and character see fredericks v commissioner tcmemo_1994_27 greene v commissioner tcmemo_1991_403 sec_1_1031_a_-1 income_tax regs see also c bean lumber transp in68_fsupp2d_1055 w d ark the discount for the built-in ltcg tax is significantly reduced as respondent argues d the estate’s discount for the built-in ltcg tax as stated supra the estate argues that it is entitled to a 100-percent discount ie dollar_figure or something very close thereto for the built-in ltcg tax as also stated supra we do not give much weight to respondent’s expert’s valuations aside from the flaws discussed supra respondent’s expert did not account for the likelihood that wa-klo’s assets would appreciate and that concomitantly the built-in ltcg tax would increase nor take into account time_value_of_money concepts see estate of litchfield v commissioner tcmemo_2009_21 estate of borgatello v commissioner tcmemo_2000_264 we may assume arguendo on the evidence in the record that a present-value approach is applicable to determine the estate’s discount for the built-in ltcg tax taking into account all the facts and circumstances we have determined a range of values as followsdollar_figure we have we agree with both experts that a cost method rather than an income_method or a market method should be used to determine the value of the estate’s interest in wa-klo see revrul_59_60 sec_5 1959_1_cb_237 the value of the stock of a closely held investment or real_estate_holding_company is closely related to the value of the assets underlying the stock for companies of this type the appraiser should determine the fair market values of the assets of the company calculated future values of the dollar_figure fair_market_value of the land and the related improvements using interest or appreciation rates of and percent compounded annually over years as follows dollar_figure and dollar_figure respectivelydollar_figure see estate of litchfield v commissioner supra this amount is based on the formula fv p r y where p is the principal r is the rate of interest and y is the compound period in years see eg hall v birchfield s w 2d tex app we also note that neither expert discussed the amount of the built-in ltcg tax if any attributable to the dollar_figure of equipment thus we do not do so either whitney associates applied a 5-percent appreciation rate in its sale comparison analysis we have calculated an average 725-percent pretax return of income based on the data provided by mwe using the following we did not include as outliers the and the percent figures for we have calculated an average useful or depreciable life remaining in the real_estate and its related improvements of years which we have rounded up to years using the depreciation figures estimated by whitney associates in its cost method and allowing zero as the depreciation allowance for the real_estate see estate of borgatello v commissioner tcmemo_2000_264 applying a 75-percent capitalization rate and a 24-percent discount rate based on the evidence in the record neither party introduced evidence of a turnover period we therefore use years as a proxy for the turnover rate on the theory that an asset would be retired once its useful_life is exhausted see estate of litchfield v commissioner tcmemo_2009_21 accepting expert’s estimated annual turnover or sale rates for the assets estate of borgatello v commissioner supra ndollar_figure assuming a 10-year holding_period we apply it to the real_estate and its related improvements because neither party has provided evidence allocating the dollar_figure value among the real_estate and its related improvements evidence allocating continued continued the estimated_tax basis of dollar_figure among the real_estate and its related improvements or evidence allocating the built-in ltcg tax among the real_estate and its related improvements cf gates v commissioner t c __ __ ndollar_figure slip op pincite court would not allocate gain among the real_estate and the house because the parties did not provide evidence to allow for an allocation property_improvement depreciable year sec_15 grandpa’s house boy’s dorm maintenance garage all inn chatter box cracker barrel sleepy hollow round up pill box chez chez chenet candy shack archery rifle range stable sec_25 mouse trap danson hilltop tippit bobbin arrowhead shower house somewhere all out pop out wayside jenn-klo sideout wayout far out driftwood roy’s kitchen bike barn work out continued estate of borgatello v commissioner supra after taking into account the future values of dollar_figure and dollar_figure and the estimated_tax basis of dollar_figure we have calculated long-term_capital_gains of dollar_figure and dollar_figure respectively see sec_1001 the parties have represented that the combined federal and state tax_rate i sec_40 percent applying a 40-percent tax_rate to the long-term_capital_gains of dollar_figure and dollar_figure we have determined tax_liabilities of dollar_figure and dollar_figure respectively applying discount rates of and percent compounded annually over years to the built-in ltcg tax_liabilities of dollar_figure and dollar_figure we have determined present_value sec_24 or discounts for those built-in ltcg tax_liabilities of dollar_figure and dollar_figure respectivelydollar_figure see estate of litchfield v commissioner supra estate of borgatello v commissioner supra continued real_estate -0- total total depreciable years total properties these values are based on the formula present_value future value r n where n is the compound period in years and r is the interest rate we note that the estate’s share of that discount i sec_82 percent as stated supra kts calculated a discount of dollar_figure for the built-in ltcg tax the estate on the other hand now asserts that it is entitled to a discount of dollar_figure for state and federal taxes see supra note on the basis of the range of values we and the parties have calculated we accept the estate’s value for the built-in ltcg tax discount of dollar_figure because although not precise it is within the range of values that may be derived from the evidence and the estate did not argue for a greater amount dollar_figure see estate of davis v commissioner t c pincite see also estate of litchfield v commissioner supra estate of borgatello v commissioner supra we do not give much weight to the dollar_figure discount that kts calculated the estate’s share of that dollar_figure discount is dollar_figure percent x dollar_figure to reflect the foregoing decision will be entered under rule applying a compound period of zero assuming an immediate sale of the assets with either interest rate the present_value of the built-in ltcg is dollar_figure
